DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 04, 2021 in which claims 1-15 are presented for examination.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The present disclosure relates to an image displaying system, a communication system, and method for image displaying. The closest prior art of record failed to show “image display system comprising: a display; and a processor configured to: synchronize a first area in an area of a first panorama image and a second area in an area of a second panorama image, each of the first panorama image and the second panorama image being a spherical panoramic image and each of the first area and the second area is displayed based on an angle of view for the respective panorama image; display at least the first area in the first panorama image and at least the second area in the second panorama image as separate images on a screen surface of the display; and change the first area displayed in response to a change of the second area.” These claimed features being 

As per claims 2-8 and 10-15, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 9. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 31, 2021